Citation Nr: 0924470	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-06 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1944 to April 
1946, including honorable service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and December 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, both of which denied the benefits 
sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is not attributable 
to his period of active service.

3.  The Veteran's tinnitus is not attributable to his period 
of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1101, 1110, 1111, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 
(2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2005, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board specifically finds, however, that the Veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
As such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA. 

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the November 2005 notice was given prior to the 
appealed May 2006 AOJ decision.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him an audiological examination in April 2006, 
obtaining a medical opinion as to the etiology of his 
disabilities, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though he declined to do so.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  See 38 
C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There must be 
competent evidence showing the following: (1) the existence 
of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during service.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 3.307.

The Veteran contends his currently diagnosed bilateral 
hearing loss and tinnitus are due to his active service.  
Specifically, the Veteran noted that he was a rifleman and 
was not issued ear protection.  Also, in his Notice of 
Disagreement the Veteran stated that post-service he did not 
work in an area with high noise exposure, nor was he assigned 
duties that subjected him to high noise.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.

Upon the Veteran's April 1944 enlistment examination, no 
notation was made as to a preexisting hearing impairment.  
His April 1946 separation examination revealed 15/15 hearing 
acuity via a whispered voice hearing test.  The Veteran's 
service treatment records (STRs) do not reflect any 
complaints of or treatment for hearing-related problems.

There is no evidence of record reflecting treatment for 
hearing loss within one year of service separation or for 
many years thereafter.  The first instance of record noting 
any hearing loss is a December 1989 private physical 
examination which noted, "Auditory acuity is down somewhat 
at 1000 hertz."  In addition, this examiner noted that the 
Veteran's tinnitus did not seem particularly changed, and 
that the Veteran denied any worsening of his hearing.  
Private medical records indicate that an audiology consult 
was planned in 1999.  They show that the Veteran declined a 
hearing evaluation in 2000.  In 2005 it was noted that there 
was a communication barrier because the Veteran had 
difficulty hearing on the phone.  Although records from 2005 
reflect a notation that the Veteran wore hearing aids, in a 
2006 VA examination the Veteran reported never having worn 
hearing aids.  These records are devoid of any indication 
that the Veteran's hearing loss and tinnitus are linked to 
his service.

An April 2006 VA audiological examination revealed the 
Veteran's puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
65
70
LEFT
40
40
60
55
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 72 percent in the left ear.  At 
the examination, the Veteran reported that during active 
service he had been a rifleman and had not used ear 
protection.  The Veteran stated that, as a civilian, he was a 
welder for 39 years in a lumber mill.  The Veteran explained 
that he did not wear hearing protection at work, because it 
was not noisy.  The Veteran also communicated that he had 
hunted in the past.  The Veteran described having trouble 
hearing conversational speech and background noise, and 
reported being aware of hearing loss for a long time.  
Specifically, the Veteran believed that he first noticed 
hearing loss in 1950 when he experienced difficulty hearing 
his motor while tuning-up his car.  As noted above, the 
Veteran reported that he had never worn hearing aids; 
however, he also stated that he had considered using them 
about six years earlier.

The examiner reviewed the claims file and conducted the 
puretone and speech recognition tests.  He then indicated 
that the Veteran has periodic, bilateral tinnitus.  As stated 
above, the examiner noted that the Veteran reported such 
tinnitus had been present for a long time, but that he was 
unable to recall having it in service.  In addition, the 
examiner verified that the Veteran had "[m]ild sloping to 
severe sensorineural hearing loss from 250Hz through 8000Hz 
in both ears," with fair speech recognition, normal 
tympanograms, and acoustic reflexes, except at 4000Hz.  The 
examiner reasoned that given the Veteran's history as a 
right-handed rifleman it would not be unusual for hearing to 
be worse in the left ear, but that the Veteran's hearing was 
symmetrical and thus inconsistent with right-handed repeated 
firing of a rifle.  The examiner opined that the degree and 
configuration of hearing loss was not uncommon with the 
effects of the normal aging process.  In addition, the 
examiner ventured that had the hearing loss been present as 
long as the Veteran indicated, then he would have likely 
looked into hearing aids sooner.  Finally, the examiner 
suggested that the Veteran's hearing loss and tinnitus were 
"less likely than not (less than 50/50 probability) caused 
by the result of acoustic traumas in service" and that the 
"more likely cause . . . [is] believed to be related to the 
aging process."  There is no contrary medical opinion of 
record.

Although the Board acknowledges that the Veteran was exposed 
to noise in service, given the evidence as outlined above, 
the Board finds that bilateral hearing loss and tinnitus are 
not service connected.  The Veteran only recently sought 
treatment for and was diagnosed with bilateral hearing loss 
and tinnitus.  Further, the audiologist opined that neither 
disability was related to the Veteran's service.  Absent 
competent medical evidence linking the Veteran's bilateral 
hearing loss to service, service connection for bilateral 
hearing loss must be denied on a direct basis.  In addition, 
as there is no evidence of record that the Veteran 
experienced bilateral hearing loss within a year of discharge 
from service, service connection must also be denied on a 
presumptive basis.  Finally, as there is no competent medical 
evidence linking the Veteran's tinnitus to service, service 
connection for tinnitus must also be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


